Case: 16-50677   Document: 00514118603     Page: 1   Date Filed: 08/16/2017




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                               United States Court of Appeals
                                                                        Fifth Circuit
                                 No. 16-50677                         FILED
                                                                August 16, 2017

UNITED STATES OF AMERICA,                                        Lyle W. Cayce
                                                                      Clerk
             Plaintiff - Appellant

v.

MELISSA QUINTANILLA,

            Defendant - Appellee
___________________________________
cons/w 16-50682

UNITED STATES OF AMERICA,

             Plaintiff - Appellant

v.

DUSTIN RAY NICHOLS, also known as Dustin Nichols

            Defendant - Appellee
___________________________________
cons/w 16-50683

UNITED STATES OF AMERICA,

             Plaintiff - Appellant

v.

JANE CERVANTEZ, also known as Jane Cervantes

            Defendant - Appellee
___________________________________
      Case: 16-50677   Document: 00514118603    Page: 2   Date Filed: 08/16/2017



       No. 16-50677 Cons w/ Nos. 16-50682, 16-50683, 16-50687, 16-50688,
     16-50689, 16-50690, 16-50691, 16-50694, 16-50700, 16-50704, 16-50705,
                16-50706, 16-50707, 16-50709, 16-50715, 16-50716

cons/w 16-50687

UNITED STATES OF AMERICA,

              Plaintiff - Appellant

v.

JUSTIN ANDERSON,

            Defendant - Appellee
___________________________________
cons/w 16-50688

UNITED STATES OF AMERICA,

              Plaintiff - Appellant

v.

MARTI GAIL MCPHERSON,

            Defendant - Appellee
___________________________________
cons/w 16-50689

UNITED STATES OF AMERICA,

              Plaintiff - Appellant Cross-Appellee

v.

MICHAEL SCOTT COOKSEY,

            Defendant - Appellee Cross-Appellant
___________________________________




                                       2
      Case: 16-50677   Document: 00514118603   Page: 3   Date Filed: 08/16/2017



       No. 16-50677 Cons w/ Nos. 16-50682, 16-50683, 16-50687, 16-50688,
     16-50689, 16-50690, 16-50691, 16-50694, 16-50700, 16-50704, 16-50705,
                16-50706, 16-50707, 16-50709, 16-50715, 16-50716

cons/w 16-50690

UNITED STATES OF AMERICA,

              Plaintiff - Appellant

v.

TAVICHE MARQUISE GRIMES, also known as Tavichie Mequise Grimes,

            Defendant - Appellee
___________________________________
cons/w 16-50691

UNITED STATES OF AMERICA,

              Plaintiff - Appellant

v.

JAMES WALTER LEE,

            Defendant - Appellee
___________________________________
cons/w 16-50694

UNITED STATES OF AMERICA,

              Plaintiff - Appellant

v.

TRAY WILLIAMS,

            Defendant - Appellee
___________________________________




                                      3
      Case: 16-50677   Document: 00514118603   Page: 4   Date Filed: 08/16/2017



       No. 16-50677 Cons w/ Nos. 16-50682, 16-50683, 16-50687, 16-50688,
     16-50689, 16-50690, 16-50691, 16-50694, 16-50700, 16-50704, 16-50705,
                16-50706, 16-50707, 16-50709, 16-50715, 16-50716

cons/w 16-50700

UNITED STATES OF AMERICA,

              Plaintiff - Appellant

v.

ELIZABETH ANN PARADA,

            Defendant - Appellee
___________________________________
cons/w 16-50704

UNITED STATES OF AMERICA,

              Plaintiff - Appellant

v.

DODIONNE GAY WATSON,

            Defendant - Appellee
___________________________________
cons/w 16-50705

UNITED STATES OF AMERICA,

              Plaintiff - Appellant

v.

KENNETH MORRISON,

            Defendant - Appellee
___________________________________




                                      4
      Case: 16-50677   Document: 00514118603   Page: 5   Date Filed: 08/16/2017



       No. 16-50677 Cons w/ Nos. 16-50682, 16-50683, 16-50687, 16-50688,
     16-50689, 16-50690, 16-50691, 16-50694, 16-50700, 16-50704, 16-50705,
                16-50706, 16-50707, 16-50709, 16-50715, 16-50716

cons/w 16-50706

UNITED STATES OF AMERICA,

              Plaintiff - Appellant

v.

LEE EDWARD WILLIAMS,

            Defendant - Appellee
___________________________________
cons/w 16-50707

UNITED STATES OF AMERICA,

              Plaintiff - Appellant

v.

JOSE ARON SOTELO,

            Defendant - Appellee
___________________________________
cons/w 16-50709

UNITED STATES OF AMERICA,

              Plaintiff - Appellant

v.

LATOYA LATRICE GOLDEN, also known as Toya,

            Defendant - Appellee
___________________________________




                                      5
      Case: 16-50677   Document: 00514118603   Page: 6   Date Filed: 08/16/2017



       No. 16-50677 Cons w/ Nos. 16-50682, 16-50683, 16-50687, 16-50688,
     16-50689, 16-50690, 16-50691, 16-50694, 16-50700, 16-50704, 16-50705,
                16-50706, 16-50707, 16-50709, 16-50715, 16-50716

cons/w 16-50715

UNITED STATES OF AMERICA,

              Plaintiff - Appellant

v.

DAVID WAYNE FRAZIER, JR., also known as David Frazier, Jr.,

            Defendant - Appellee
___________________________________
cons/w 16-50716

UNITED STATES OF AMERICA,

              Plaintiff - Appellant

v.

CHARLES EARL THOMAS,

              Defendant - Appellee




                 Appeals from the United States District Court
                       for the Western District of Texas


Before DAVIS, GRAVES, and COSTA, Circuit Judges.
PER CURIAM:
       Before the Court are seventeen consolidated criminal appeals presenting
essentially the same question of law: whether each defendant is entitled to a
two-level reduction to offense level under Amendment 782 to the United States


                                      6
      Case: 16-50677   Document: 00514118603       Page: 7   Date Filed: 08/16/2017



       No. 16-50677 Cons w/ Nos. 16-50682, 16-50683, 16-50687, 16-50688,
     16-50689, 16-50690, 16-50691, 16-50694, 16-50700, 16-50704, 16-50705,
                16-50706, 16-50707, 16-50709, 16-50715, 16-50716

Sentencing Guidelines, which permits such a reduction for sentences based on
the drug quantity under U.S.S.G. § 2D1.1, when the original sentence in each
case was calculated starting from the higher guideline range for career
offenders under U.S.S.G. § 4B1.1. As explained further below, 18 U.S.C.
§ 3582(c)(2) authorizes a district court to modify a sentence “in the case of a
defendant who has been sentenced to a term of imprisonment based on a
sentencing range that has subsequently been lowered by the Sentencing
Commission . . . .” Because we hold that the sentences in these appeals were
not “based on” § 2D1.1’s drug quantity range but rather on § 4B1.1’s higher
career offender guideline range, the district court was without authority as a
matter of law to modify the sentences, and the judgments of the district court
must be REVERSED.

I.     Background
       Not only do all seventeen appeals present the same issue of law, 1 but the
relevant facts and applicable law are the same in all material respects. The
relevant facts are as follows: Each defendant was convicted of a drug crime,
which resulted in a guideline range under § 2D1.1 based on the drug quantity.
Each defendant also qualified as a career offender, resulting in a guideline
range under § 4B1.1 based on that status. In each case, the § 4B1.1 career
offender guideline range was higher than the § 2D1.1 drug quantity range.
       Under § 4B1.1(b), “if the offense level for a career offender from the table
in this [career offender] subsection is greater than the offense level otherwise
applicable, the offense level from the table in this subsection shall apply.”



       1 One of them, United States v. Cooksey, No. 16-50689, also presents one small
additional issue, discussed at the end of this opinion.
                                         7
     Case: 16-50677      Document: 00514118603        Page: 8    Date Filed: 08/16/2017



     No. 16-50677 Cons w/ Nos. 16-50682, 16-50683, 16-50687, 16-50688,
   16-50689, 16-50690, 16-50691, 16-50694, 16-50700, 16-50704, 16-50705,
              16-50706, 16-50707, 16-50709, 16-50715, 16-50716

Thus, the higher § 4B1.1 guideline range was the required starting range for
each defendant. The district court at each original sentencing in fact applied
the higher § 4B1.1 guideline range. From that range, the district court applied
various reductions that are not at issue in these cases. The final sentence was
typically somewhere between the starting § 4B1.1 range and the lower § 2D1.1
range, though in some cases the final sentence, after all appropriate
reductions, was within or even lower than the original § 2D1.1 range. 2 Of
course, if the court had started at the § 2D1.1 range and applied all of those
reductions, the sentence would have been lower still.
      After the original sentencings, the Sentencing Commission enacted
Amendment 782, effective November 1, 2014 and retroactive to earlier
sentences, which amended § 2D1.1 to allow a two-level reduction to offense
level based on the drug quantity. 3 The amendment affects § 2D1.1 and a few
other minor sections tied to § 2D1.1, but it does not change § 4B1.1 in any way.
In Amendment 782’s “Reason for Amendment” section, the Sentencing
Commission stated that “existing statutory enhancements, such as those
available under 18 U.S.C. § 924(c), and guideline enhancements for offenders
who possess firearms, use violence, have an aggravating role in the offense, or
are repeat or career offenders, ensure that the most dangerous or serious
offenders will continue to receive appropriately severe sentences.” 4



      2  In United States v. Grimes, No. 16-50690, the defendant’s § 2D1.1 range was 130-
162 months, and the § 4B1.1 range was 262-327 months, but the final sentence after
substantial reductions was 151 months, within the original § 2D1.1 range. In United States
v. Parada, No. 16-50700, United States v. Morrison, No. 16-50705, United States v. Sotelo,
No. 16-50707, and United States v. Golden, No. 15-50709, the final sentence, after all
reductions, was lower than the § 2D1.1 range.
       3 U.S.S.G. App. C, Amendment 782 (2014).
       4 Id. (emphasis added).

                                            8
    Case: 16-50677         Document: 00514118603      Page: 9   Date Filed: 08/16/2017



     No. 16-50677 Cons w/ Nos. 16-50682, 16-50683, 16-50687, 16-50688,
   16-50689, 16-50690, 16-50691, 16-50694, 16-50700, 16-50704, 16-50705,
              16-50706, 16-50707, 16-50709, 16-50715, 16-50716

      Under 18 U.S.C. § 3582(c)(2), a district court has authority to modify a
sentence “in the case of a defendant who has been sentenced to a term of
imprisonment based on a sentencing range that has subsequently been lowered
by the Sentencing Commission . . . .” Under U.S.S.G. § 1B1.10(a)(1):
      In a case in which a defendant is serving a term of imprisonment,
      and the guideline range applicable to that defendant has
      subsequently been lowered as a result of an amendment to the
      Guidelines Manual listed in subsection (d) below [NB: subsection
      (d) includes Amendment 782], the court may reduce the
      defendant’s term of imprisonment as provided by 18 U.S.C.
      3582(c)(2). As required by 18 U.S.C. 3582(c)(2), any such reduction
      in the defendant’s term of imprisonment shall be consistent with
      this policy statement. 5

      Each of the defendants applied for and received a two-level reduction
under Amendment 782. In its virtually identical orders granting the
defendants’ motions to reduce the sentence, the district court:
      [found] that Movant [was] eligible for a reduction of his sentence
      under 18 U.S.C. § 3582(c)(2) because his original sentence was
      “based on” the amended guideline § 2D1.1 . . . . See § 3582(c)(2); see
      also [Freeman v. United States, 131 S. Ct. 2685, 2695 (2011)]
      (allowing a § 3582(c)(2) reduction with a Rule 11(c)(1)(C) plea
      agreement if agreed sentence was based on the guidelines). . . .

      In the instant case, Movant’s sentence was “based on” the drug
      guideline range. . . . Just like when the parties to an 11(c)(1)(C)
      binding plea agreement may choose a downward departure tied to
      a drug guideline range, a judge may depart to a sentence otherwise
      tied to the initial drug guideline range. The sentence would still be
      “based on” the drug guideline range under Freeman.

      The district court also cited United States v. Jackson, 678 F.3d 442, 445
(6th Cir. 2012), for the proposition that a sentence is “based on” § 2D1.1 if the


      5   U.S.S.G. § 1B1.10(a)(1) (emphasis added).
                                              9
       Case: 16-50677    Document: 00514118603        Page: 10     Date Filed: 08/16/2017



        No. 16-50677 Cons w/ Nos. 16-50682, 16-50683, 16-50687, 16-50688,
      16-50689, 16-50690, 16-50691, 16-50694, 16-50700, 16-50704, 16-50705,
                 16-50706, 16-50707, 16-50709, 16-50715, 16-50716

district court clearly considered the lower drug quantity guidelines in
downwardly departing from a higher applicable guideline range. Using this
definition, the district court not only found that each defendant’s sentence was
“based on” the § 2D1.1 drug quantity range, but that each defendant was in
fact entitled to a two-level reduction.
         The government timely appealed each case on the ground that each
defendant’s original sentence was based on the career offender guideline range
in § 4B1.1, not the lower drug quantity guideline range in § 2D1.1.

II.      Jurisdiction and Standard of Review
         We have appellate jurisdiction to review the district court’s sentence
modification under 18 U.S.C. § 3731. “[W]e review the decision whether to
reduce a sentence under § 3582(c)(2) for abuse of discretion, its interpretation
of the guidelines de novo, and its findings of fact for clear error.” 6 “‘A district
court abuses its discretion if it bases its decision on an error of law or a clearly
erroneous assessment of the evidence.’” 7

III.     Analysis
         The crux of the issue is whether each defendant’s original sentence was
“based on” the drug quantity guideline range under § 2D1.1 or “based on” the
career offender guideline range under § 4B1.1. Stated differently, the question
under § 1B1.10(a)(1) in each case is whether the “guideline range applicable to
that defendant has subsequently been lowered.” Amendment 782 lowered only
the § 2D1.1 drug quantity guideline range, so if the § 2D1.1 guideline range



        United States v. Evans, 587 F.3d 667, 672 (5th Cir. 2009) (citations omitted).
         6

        United States v. Henderson, 636 F.3d 713, 717 (5th Cir. 2011) (quoting United States
         7

v. Smith, 417 F.3d 483, 486–87 (5th Cir. 2005)).
                                            10
    Case: 16-50677       Document: 00514118603          Page: 11     Date Filed: 08/16/2017



     No. 16-50677 Cons w/ Nos. 16-50682, 16-50683, 16-50687, 16-50688,
   16-50689, 16-50690, 16-50691, 16-50694, 16-50700, 16-50704, 16-50705,
              16-50706, 16-50707, 16-50709, 16-50715, 16-50716

was not “applicable to [a] defendant,” then that defendant cannot receive a
reduction under § 1B1.10 or § 3582(c)(2).
       The government argues that the district court based its decision on
inapposite legal authorities. Specifically, it argues that the Supreme Court’s
decision in Freeman is irrelevant because Freeman concerned a plea agreement
under Federal Rule of Criminal Procedure 11(c)(1)(C), which is not at issue in
any of these sentences. The government also correctly observes that the Fifth
Circuit’s decision in Henderson, supra, and the Sixth Circuit’s decision in
Jackson, supra, cited by the district court, are factually inapposite to the cases
before us and do not provide authority for finding that the defendants’ original
sentences here were “based on” § 2D1.1’s drug quantity guideline range when
they were subject to a higher § 4B1.1 career offender guideline range.
       Furthermore, the government points out that the Fifth Circuit has
already held, in United States v. Valdez, 615 F. App’x 191, 192 (5th Cir. 2015),
that a defendant may not obtain a reduction under Amendment 782 if his or
her sentence was calculated from the higher career offender guideline range
under § 4B1.1. The government notes that the unpublished opinion in Valdez
is consistent with the Fifth Circuit’s treatment of a previous amendment
concerning the crack cocaine guidelines in United States v. Anderson, 591 F.3d
789 (5th Cir. 2009). The Anderson rule is consistent with the result reached by
other circuits on both Amendment 782 8 and similar previous amendments. 9



       8 See United States v. Thomas, 775 F.3d 982, 983 (8th Cir. 2014) (per curiam), United
States v. Hall, 628 Fed. App’x 681, 683 (11th Cir. 2016) (unpublished), United States v. Banyi,
637 Fed. App’x 532 (10th Cir. 2016) (unpublished), United States v. Fritz, 621 Fed. App’x 196
(4th Cir. 2015) (per curiam), United States v. Steel, 609 Fed. App’x 851, 856 (6th Cir. 2015)
(unpublished).
       9 See United States v. Caraballo, 552 F.3d 6, 10 (1st Cir. 2008); United States v. Mock,

612 F.3d 133, 138 (2d Cir. 2010); United States v. Mateo, 560 F.3d 152, 154-55 (3d Cir. 2009);
                                             11
    Case: 16-50677       Document: 00514118603          Page: 12     Date Filed: 08/16/2017



     No. 16-50677 Cons w/ Nos. 16-50682, 16-50683, 16-50687, 16-50688,
   16-50689, 16-50690, 16-50691, 16-50694, 16-50700, 16-50704, 16-50705,
              16-50706, 16-50707, 16-50709, 16-50715, 16-50716

Indeed, there is even more authority than the government cited. At least four
more unpublished Fifth Circuit opinions have concluded that a defendant is
not entitled to a sentence reduction under Amendment 782 if that defendant
was sentenced as a career offender under § 4B1.1. 10 There are no cases
reaching the district court’s contrary result.
       Indeed, the Fifth Circuit strengthened the Anderson rule even further in
United States v. Banks, 770 F.3d 346 (5th Cir. 2014), making it clear now that
to determine under § 1B1.10 what is the “guideline range applicable to that
defendant,” we look only to the highest guideline range applicable at the time
he or she seeks resentencing, even if another range was higher at the time of
the original sentencing.
       In Banks, the defendant’s drug quantity guideline range under § 2D1.1
(38/VI) was higher than his career offender guideline range under § 4B1.1


United States v. Munn, 595 F.3d 183, 187 (4th Cir. 2010); United States v. Webb, 760 F.3d
513, 519 (6th Cir. 2014); United States v. Forman, 553 F.3d 585, 589 (7th Cir. 2009); United
States v. Tingle, 524 F.3d 839 (8th Cir. 2008); United States v. Wesson, 583 F.3d 728, 731 (9th
Cir. 2009); United States v. Sharkey, 543 F.3d 1236, 1239 (10th Cir. 2008); United States v.
Moore, 541 F.3d 1323, 1327-30 (11th Cir. 2008); and United States v. Berry, 618 F.3d 13, 17-
18 (D.C. Cir. 2010).
        10 See United States v. Estrada, 672 F. App’x 476, 477 (5th Cir. 2017) (“The district

court correctly determined that Estrada was not eligible for relief under § 3582(c)(2) because
he was sentenced under the career offender provision in U.S.S.G. § 4B1.1, and Amendment
782 to § 2D1.1(c) did not have the effect of lowering his offense level or guidelines range.”),
United States v. Ruiz, 669 F. App’x 222 (5th Cir. 2016) (“The record confirms that Ruiz was
not eligible for a § 3582(c)(2) sentence reduction under Amendment 782 because, as a career
offender pursuant to § 4B1.1, he was not sentenced based on a guidelines range that was
subsequently lowered by Amendment 782.” (citing Anderson, supra)), United States v.
Saldivar, 633 F. App’x 242 (5th Cir. 2016) (“The record reflects that Saldivar was not eligible
for a § 3582(c)(2) sentence reduction under Amendment 782 because, as a career offender
pursuant to U.S.S.G. § 4B1.1, she was not sentenced based on a guidelines range that was
subsequently lowered by the Sentencing Commission.”), and United States v. Yett, 669 F.
App’x 273 (5th Cir. 2016) (“Thus, the record confirms that Yett was not eligible for a
§ 3582(c)(2) sentence reduction under Amendment 782 because, as he was sentenced as a
career offender pursuant to § 4B1.1, his sentence is not based on a guidelines range that was
subsequently lowered by Amendment 782.”).
                                             12
    Case: 16-50677       Document: 00514118603         Page: 13     Date Filed: 08/16/2017



     No. 16-50677 Cons w/ Nos. 16-50682, 16-50683, 16-50687, 16-50688,
   16-50689, 16-50690, 16-50691, 16-50694, 16-50700, 16-50704, 16-50705,
              16-50706, 16-50707, 16-50709, 16-50715, 16-50716

(37/VI), so he was originally sentenced under § 2D1.1. 11 A few years later, in
2008, he sought a two-level reduction based on the crack cocaine guidelines
amendments under § 2D1.1. 12 The district court granted the reduction under
§ 2D1.1, but because his § 2D1.1 range was now lower than his § 4B1.1 range,
the court recalculated his sentence starting with the § 4B1.1 range as his base
guideline range, still in effect giving him a one-level reduction. 13
       The defendant later sought another reduction under Amendment 750,
which had once again changed the drug quantity calculation under § 2D1.1,
but the Fifth Circuit rejected the reduction on the ground that the sentence he
was currently serving, i.e., the one in effect after the 2008 resentencing, was
not “based on” § 2D1.1 but was “based on” § 4B1.1—even though the
defendant’s original sentence had been based on the then-higher § 2D1.1 drug
quantity guideline range. 14 A recent unpublished Fifth Circuit opinion applied
the Banks rule to preclude an Amendment 782 reduction under similar facts. 15
       The consolidated appeals here are far simpler. There is no question that
the career offender guideline range under § 4B1.1 was higher than the drug
quantity guideline range under § 2D1.1, so under the Anderson/Banks rule, we
must conclude that all 17 sentences were “based on” § 4B1.1 and not on § 2D1.1,
i.e., that under § 1B1.10(a)(1) the “guideline range applicable to that



       11 770 F.3d at 347.
       12 Id. at 347-48.
       13 Id.
       14 Id. at 348-49.
       15 See United States v. Jackson, 667 F. App’x 869 (5th Cir. 2016) (“Nevertheless, that

Jackson’s offense level has been reduced, alone, does not entitle him to a sentence reduction
under § 3582(c)(2). Although Amendment 782 would reduce Jackson’s § 2D1.1 offense level,
the court’s determining it would use Jackson’s career-offender offense level of 34, under §
4B1.1(b), because it is higher than that produced by § 2D1.1 following the amendment, was
proper.” (citation to Banks omitted)).
                                             13
   Case: 16-50677    Document: 00514118603     Page: 14   Date Filed: 08/16/2017



     No. 16-50677 Cons w/ Nos. 16-50682, 16-50683, 16-50687, 16-50688,
   16-50689, 16-50690, 16-50691, 16-50694, 16-50700, 16-50704, 16-50705,
              16-50706, 16-50707, 16-50709, 16-50715, 16-50716

defendant” was the career offender range under § 4B1.1. Because Amendment
782 did not lower the guideline range under § 4B1.1, none of the defendants is
entitled to a sentence reduction under § 1B1.10(a)(1) or § 3582(c)(2).
Consequently, the district court lacked the authority as a matter of law to
modify the defendants’ sentences under § 3582(c)(2), and it therefore abused
its discretion by granting the reductions.
      For their part, the defendants attempt to sidestep the outcome required
by the above cases by claiming Congress intended sentence reductions to be
broader under § 3582(c)(2) than the Sentencing Commission suggested under
§ 1B1.10(a)(1), i.e., that § 3582(c)(2)’s language (“based on a sentencing range
that has subsequently been lowered by the Sentencing Commission”) is
broader than § 1B1.10(a)(1)’s language (“guideline range applicable to that
defendant has subsequently been lowered as a result of an amendment to the
Guidelines Manual”). The defendants argue that § 3582(c)(2)’s use of “based
on” is broad enough to include the district court’s reasoning that a sentence is
“based on” § 2D1.1 even if the § 2D1.1 drug quantity guideline range was lower
than the § 4B1.1 career offender guideline range. This argument is foreclosed
by the Anderson/Banks rule, however.
      The only remaining question is the cross-appeal of defendant Michael
Scott Cooksey in United States v. Cooksey, No. 16-50689. Cooksey pleaded
guilty to two counts: (1) conspiring to possess five grams or more of
methamphetamine with the intent to distribute it, and (2) possessing and
concealing counterfeit U.S. currency. His offense level was calculated by
breaking the counts down into two separate groups: the drug count and the
counterfeit-obligations count. Because of the grouping rules, § 2D1.1’s drug
quantity range provided the base offense level for both counts. The drug count

                                      14
      Case: 16-50677   Document: 00514118603   Page: 15   Date Filed: 08/16/2017



     No. 16-50677 Cons w/ Nos. 16-50682, 16-50683, 16-50687, 16-50688,
   16-50689, 16-50690, 16-50691, 16-50694, 16-50700, 16-50704, 16-50705,
              16-50706, 16-50707, 16-50709, 16-50715, 16-50716

resulted in an offense level of 26, while the counterfeit-obligations count,
resulting in an offense level of 9, was disregarded. However, these were
dwarfed by the career offender guideline range under § 4B1.1, which
established a base offense level of 34.
        The district court reduced Cooksey’s drug count sentence as it did with
all the other defendants, but it did not reduce his sentence on the counterfeit-
obligations count and did not explain why. Cooksey has filed a cross-appeal
arguing that he is entitled to a reduction on his counterfeit-obligations
sentence under § 2D1.1 as well. Cooksey is not entitled to relief on his cross-
claim for the same reason his sentence reduction should be reversed under the
above analysis. Cooksey’s sentence was “based on” his career offender status
under § 4B1.1, so he was not entitled to a reduction on either count under
Amendment 782.

IV.     Conclusion
        The district court’s judgments in all seventeen consolidated cases are
REVERSED, and the sentences in effect before the district court’s reduction
are hereby reinstated. As a matter of law, the district court was without
authority to modify any of the sentences under Amendment 782.




                                          15